DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Rejection on the merits of this application. Claims 1-20 are rejected and currently pending in this application, as discussed below.

[Note] Please include the note that applicant scheduled an interview for April 9th, 2021 but failed to show up.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 
 
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
“generating path” in [0007], line 1
“determining generating” in [0015], line 1
“service provider device 110a” in [0049], line 5

Claim Objections
Claims 2, 3,  objected to because of the following informalities: 
Claim 2, line 4 and Claim 13, line 3: “the expectation ratio a ratio of how often…” should be changed to, for example, “the expectation ratio being a ratio of how often…”
Claim 3, line 3 and Claim 14, line 5: “determine/determining the state score is one over the bound.” should be changed to, for example, “determine/determining if the state score is one over the bound.”
Claim 18, line 4: “cause the one or more processors to: determining an alternate…” should be changed to “cause the one or more processors to: determine an alternate…”
Claim 20, line 4: “computer-readable storage medium stores computer program modules” should be changed to, for example, “computer-readable storage medium storing computer program modules”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.

Regarding Independent Claim 1:
Step 1: Claim 1 recites the steps of “receiving”, “determining”, “accessing”, “determining”, and “storing”. Thus, the claims are directed to a process.
Step 2A Prong 1: Claim 1 recites the steps of “determining” and “determining”. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional steps of “receiving”, “accessing”, and “storing”. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea, and thus are considered insignificant extra-solution activity. Accordingly, these steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in this claim amount to no more than insignificant extra-solution activity. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-11:
Step 1: Claims 2-11 depend on Claim 1 and include the additional steps of “determining” (Claim 2), “calculating” (Claim 3), “determining” (Claim 3), “determining” (Claim 5), 
Step 2A Prong 1: Claims 2-11 recite the steps of “determining”, “calculating”, “determining”, “determining”, “determining”, “determining”, and “determining”. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional steps of “receiving” and “transmitting”. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea, and thus are considered insignificant extra-solution activity. Accordingly, these steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The dependent Claims 2-11 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as those discussed above in Step 2A Prong 2. 
The additional limitations recited in the dependent Claims 2-11 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1-11 are not patent eligible.

Regarding Independent Claim 12:
Step 1: Claim 12 recites a non-transitory, computer-readable storage medium and one or more processors that perform the steps of “receiving”, “determining”, “accessing”, “determining”, and “storing”. Thus, the claims are directed to a product.
Step 2A Prong 1: Claim 12 recites the processor steps of “determining” and “determining”. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional processor steps of “receiving”, “accessing”, and “storing”. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea, and thus are considered insignificant extra-solution activity. Additionally, the combination of the additional elements of a storage medium and one or more processors is recited as generic computer components to perform the recited processor steps. These limitations are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, these additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in this claim amount to no more than insignificant extra-solution activity. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 12 is ineligible.
Regarding Dependent Claims 13-19:
Step 1: Claims 13-19 depend on Claim 12 and include the additional steps of determining (Claim 12), “calculating” (Claim 14), “determining” (Claim 14), “determining” (Claim 16), 
Step 2A Prong 1: Claims 13-19 recite the steps of “determining”, “calculating”, “determining”, “determining”, “determining”, “determining”, and “determining”. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional steps of “receiving” and “transmitting”. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea, and thus are considered insignificant extra-solution activity. Additionally, the combination of the additional elements of a storage medium and one or more processors is recited as generic computer components to perform the recited processor steps. These limitations are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, these additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The dependent Claims 13-19 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as those discussed above in Step 2A Prong 2. 
The additional limitations recited in the dependent Claims 13-19 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the 

Regarding Independent Claim 20:
Step 1: Claim 20 recites a non-transitory, computer-readable storage medium and one or more processors that perform the steps of “receiving”, “determining”, “accessing”, “determining”, and “storing”. Thus, the claims are directed to a product.
Step 2A Prong 1: Claim 20 recites the processor steps of “determining” and “determining”. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional processor steps of “receiving”, “accessing”, and “storing”. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea, and thus are considered insignificant extra-solution activity. Additionally, the combination of the additional elements of a storage medium and one or more processors is recited as generic computer components to perform the recited processor steps. These limitations are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, these additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in this claim amount to no more than insignificant extra-solution activity. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 20 is ineligible.
The additional limitations recited in the claim fail to establish that the claim is not directed to an abstract idea. The additional limitations, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claim 20 is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9, 12, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by US 20130345955 A1, filed 06/17/2013, hereinafter "Tashiro".

Regarding Claim 1, Tashiro teaches a computer executed method for determining an alternate route based on a state of a particular road segment in a road network ([0008] and figure 4), the method comprising:
receiving a plurality of realized routes ([0039]-[0040], probe information database 110 which receives the traveling paths of each probe car 10)
each realized route including a plurality of road segments traversed by a client device along a route in the road network from a first location to a second location ([0038] and [0041], wherein the paths received by probe information database 110 are from probe cars traveling on a road network (road network database 130), from node to node, or from a first location to a second location)
for a particular road segment of the plurality of road segments: ([0011], wherein the disclosure’s analysis is for each of the existing roads of the road network)
determining a current score representing how often the road segment occurs in the received plurality of realized routes ([0064] and figure 4, steps s22 and s24, wherein for each road segment, the number of probe cars that traveled on it is normalized by the total number of probe cars, that results in (how often a road segment appears in the data from all of the probe cars)/(total number of received routes from the data of all of the probe cars) = the score of how often a road segment occurs in the received plurality of realized route)
accessing a historic score representing how often the road segment is expected to occur in traces traversing the road network from the first location to the second location along a suggested route ([0057] and figure 3, wherein the calculated score above is plotted over time and smoothed, which produces a historic score, representative of the average of the 3-5 previous days of the score of how often each road segment is expected to be traveled on, or occur in traces. This 
determining a current state of the road segment based on the difference between the historic score and the current score ([0060] and figure 3, wherein the rate of change between the current score, as detailed above, and the historic score, as detailed above, is assessed, which is based on the difference between the historic and current scores (the rate of change between the current score and the historic score is the difference between the scores, over the time in between the current score and the historic score), and [0069], wherein if the rate of change exceeds a threshold, its state is set as a change-related road, and [0016], wherein the change-related road indicates a change in the state of the road (newly opened or closed))
responsive to the determined state being different than a historic state for the particular road segment, storing the current state for the particular road segment as the historic state of the road segment ([0016], wherein the current state of the determined change-related roads are verified and the verified changes to the road network are stored in the map data, meaning the road segments are updated with their current states)

Regarding Claim 12, Tashiro teaches a non-transitory computer-readable storage medium ([0036] and figure 1, 110, 120, and 130) storing computer instructions for determining an alternate route based on a state of a particular road segment in a road network, the computer instructions, when executed by one or more processors ([0036] and figure 1, 100 and 200), causing the one or more processors to:
receive a plurality of realized routes ([0039]-[0040], probe information database 110 which receives the traveling paths of each probe car 10)
each realized route including a plurality of road segments traversed by a client device along a route in the road network from a first location to a second location ([0038] and [0041], wherein the paths received by probe information database 110 are from probe cars traveling on a road network (road network database 130), from node to node, or from a first location to a second location)
for a particular road segment of the plurality of road segments: ([0011], wherein the disclosure’s analysis is for each of the existing roads of the road network)
determine a current score representing how often the road segment occurs in the received plurality of realized routes ([0064] and figure 4, steps s22 and s24, wherein for each road segment, the number of probe cars that traveled on it is normalized by the total number of probe cars, that results in (how often a road segment appears in the data from all of the probe cars)/(total number of received routes from the data of all of the probe cars) = the score of how often a road segment occurs in the received plurality of realized route) 
access a historic score representing how often the road segment is expected to occur in traces traversing the road network from the first location to the second location along a suggested route ([0057] and figure 3, wherein the calculated score above is plotted over time and smoothed, which produces a historic score, 
determine a current state of the road segment based on the difference between the historic score and the current score ([0060] and figure 3, wherein the rate of change between the current score, as detailed above, and the historic score, as detailed above, is assessed, which is based on the difference between the historic and current scores (the rate of change between the current score and the historic score is the difference between the scores, over the time in between the current score and the historic score), and [0069], wherein if the rate of change exceeds a threshold, its state is set as a change-related road, and [0016], wherein the change-related road indicates a change in the state of the road (newly opened or closed)) 
responsive to the determined state being different than a historic state for the particular road segment, store the current state for the particular road segment as the historic state of the road segment ([0016], wherein the current state of the determined change-related roads are verified and the verified changes to the road network are stored in the map data, meaning the road segments are updated with their current states) 

Regarding Claim 20, Tashiro teaches a system for executing a method for determining an alternate route based on a state of a particular road segment in a road network ([0036] and figure 1), the system comprising:
	one or more processors ([0036], CPU);
	and a non-transitory, computer-readable storage medium stores computer program modules ([0036] and figure 1, 110, 120, and 130) executable by one or more processors to perform steps comprising:
receiving a plurality of realized routes ([0039]-[0040], probe information database 110 which receives the traveling paths of each probe car 10)
each realized route including a plurality of road segments traversed by a client device along a route in the road network from a first location to a second location ([0038] and [0041], wherein the paths received by probe information database 110 are from probe cars traveling on a road network (road network database 130), from node to node, or from a first location to a second location)
for a particular road segment of the plurality of road segments: ([0011], wherein the disclosure’s analysis is for each of the existing roads of the road network)
determining a current score representing how often the road segment occurs in the received plurality of realized routes ([0064] and figure 4, steps s22 and s24, wherein for each road segment, the number of probe cars that traveled on it is normalized by the total number of probe cars, that results in (how often a road segment appears in the data from all of the probe cars)/(total number of 
accessing a historic score representing how often the road segment is expected to occur in traces traversing the road network from the first location to the second location along a suggested route ([0057] and figure 3, wherein the calculated score above is plotted over time and smoothed, which produces a historic score, representative of the average of the 3-5 previous days of the score of how often each road segment is expected to be traveled on, or occur in traces. This smoothing is used for the expectation of how often the road segment should be traveled) 
determining a current state of the road segment based on the difference between the historic score and the current score ([0060] and figure 3, wherein the rate of change between the current score, as detailed above, and the historic score, as detailed above, is assessed, which is based on the difference between the historic and current scores (the rate of change between the current score and the historic score is the difference between the scores, over the time in between the current score and the historic score), and [0069], wherein if the rate of change exceeds a threshold, its state is set as a change-related road, and [0016], wherein the change-related road indicates a change in the state of the road (newly opened or closed)) 
responsive to the determined state being different than a historic state for the particular road segment, storing the current state for the particular road segment as the historic state of the road segment ([0016], wherein the current state of the determined change-related roads are verified and the verified changes to the road network are stored in the map data, meaning the road segments are updated with their current states) 

Regarding Claims 6 and 17, Tashiro teaches all of the limitations of Claims 1 and 12 as discussed above, and Tashiro additionally teaches determining a number of paths from the realized routes, ([0076] and figure 5A, route Ra2 (L1, L7), and figure 8, wherein Tashiro teaches determining a number of survey routes through road segments exceeding a threshold change in how often they are traveled through a route search and [0072] wherein the determined paths are ones that pass through areas of interest on the probe information (realized routes))
and wherein determining a current state score uses the determined paths. ([0070], where the determined paths (survey routes) are used to determine the current state of the change-related roads. It is assumed that by “determining a current state score”, applicant is referring to the limitation “determining a current state of the road segment based on the difference between the historic score and the current score” in Claims 1 and 12)

Regarding Claim 7, Tashiro teaches all of the limitations of Claim 6 as discussed above, and Tashiro additionally teaches wherein a path includes two road segments and a node connecting the two road segments. ([0072] and figure 5A, route Ra2, which consists of road segments L1 and L7, connected by node N1, from the realizes routes)

Regarding Claim 8, Tashiro teaches all of the limitations of Claim 6 as discussed above, and Tashiro additionally teaches wherein a path includes three road segments and two nodes connecting the three road segments. (figure 5b, route Rb2 consisting of road segments L7, L8, and L12 connected by two nodes and route Rb3 consisting of road segments L12, L13, and L16 connected by two nodes)

Regarding Claim 9, Tashiro teaches all of the limitations of Claim 1 as discussed above, and Tashiro additionally teaches wherein the determined state is any of opened, closed, or intermittently open. ([0098], wherein it is determined if the traffic for a road segment is increasing or decreasing, and [0109], wherein traffic changes are determined to be resulting from a change in the road state, either from opening or closing, or any other change in state causing a significant change in traffic)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro, further in view of US 20110196601 A1, filed 08/20/2009, hereinafter "Miura".

Regarding Claims 2 and 13, Tashiro teaches all the limitations of Claims 1 and 12 as discussed above. Furthermore, Tashiro teaches current score as discussed above.
Tashiro does not teach wherein determining a current score further comprises: determining an expectation ratio, 
the expectation ratio a ratio of how often a road segment of the plurality of road segments is suggested as part of the suggested route to how often the road segment of the plurality of road segments occurs in the realized routes.
Miura teaches determining an expectation ratio, ([0063], ratio calculation unit 25)
the expectation ratio a ratio of how often a road segment of the plurality of road segments is suggested as part of the suggested route to how often the road segment of the plurality of road segments occurs in the realized routes. ([0063]-[0064] and figure 3, wherein the expectation ratio calculated is “Recommended route travel ratio [%] = (recommended route traveling distance) / (entire traveling distance).times.100 (1)”, and [0018], wherein the distance can be replaced with links (road segments) and nodes. Therefore, Miura teaches the expectation ratio of how often a road segment is recommended and traveled on (appears in the realized routes) to an entire drive. Because Miura’s ratio is calculated only when a route is recommended, the entire traveling distance 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis method of Tashiro with the expectation ratio calculation of Miura. It would have been obvious to modify because doing so would create a method of evaluating recommended routes that can account for and correct for influences related to driver preference, as recognized by Miura ([0018]).

Regarding Claims 3 and 14, Tashiro and Miura in combination disclose all of the limitations of Claims 2 and 13 as discussed above.
Tashiro additionally teaches calculating a bound for the expectation ratio; ([0060], wherein a threshold "Th” is determined in both directions is set for the rate of change, or the expectation ratio as taught by Miura above)
Tashiro is silent as to the specifics of determining the state score is one over the bound. 
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for inversely related bounds. By setting a state score of 1 over the bound, the state score will be high if the expectation ratio’s boundary is low, so the road segment in question will have a high score indicating a change in state if the ratio of how often a road is suggested to how often a road is actually taken is low, or when a road is not 

Regarding Claims 5 and 16, Tashiro teaches all of the limitations of Claims 1 and 12 as discussed above.
Tashiro does not teach wherein determining a current score further comprises: 
determining an expectation ratio, the expectation ratio a ratio of how often the road segment of the plurality of road segments occurs in the realized routes to how often a road segment of the plurality of road segments is suggested as part of the suggested route.
Miura teaches determining an expectation ratio, ([0063], ratio calculation unit 25)
the expectation ratio a ratio of how often a road segment of the plurality of road segments is suggested as part of the suggested route to how often the road segment of the plurality of road segments occurs in the realized routes. ([0063]-[0064] and figure 3, wherein the expectation ratio calculated is “Recommended route travel ratio [%] = (recommended route traveling distance) / (entire traveling distance).times.100 (1)”, and [0018], wherein the distance can be replaced with links (road segments) and nodes. Therefore, Miura teaches the expectation ratio of how often a road segment is recommended and traveled on (appears in the realized routes) to an entire drive. Because Miura’s ratio is calculated only when a route is recommended, the entire traveling distance 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis method of Tashiro with the inverse of the expectation ratio calculation of Miura. It would have been obvious to modify because doing so would create a method of evaluating recommended routes that can account for and correct for influences related to driver preference, as recognized by Miura ([0018]). It would have been obvious to substitute Miura’s recommended route ratio with the inverse of Miura’s ratio, as doing so would make Miura’s correction coefficients directly related to their effect on how often a recommended road segment is taken, rather than inversely related (Miura, [0069] and figure 4).

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro, further in view of US 20120143492 A1, filed 12/03/2010, hereinafter "Johnson".

Regarding Claim 10 and 18, Tashiro teaches all of the elements of Claims 1 and 12 as discussed above.
Tashiro does not teach determining an alternate suggested route from the first location to the second location, 
the alternate route not including the particular road segment 
determining an alternate suggested route from the first location to the second location, ([0031]-[0032] and figures 2-4, wherein route 419 is recommended upon determination that road segment 421-411 is blocked)
the alternate route not including the particular road segment ([0034] and figures 2-4, wherein the alternate suggested route bypasses the closed road segment completely)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis system of Tashiro with the alternate route generation of Johnson. It would have been obvious to modify because generating alternate routes would minimize inconvenience to drivers requesting route guidance by allowing them to easily circumvent closed roads, as recognized by Johnson ([0006]).

Regarding Claims 11 and 19, Tashiro teaches all of the elements of Claims 1 and 12 as discussed above.
Tashiro does not teach receiving from a client device a request for a recommended route from the first location to the second location; 
and transmitting the alternate suggested route to the client device. 
Johnson teaches receiving from a client device a request for a recommended route from the first location to the second location; ([0001], wherein a user requests a set of directions from a route starting point and a route ending point to the telematics unit)
and transmitting the alternate suggested route to the client device. ([0041], wherein once the system successfully detects a closed road, it routes users away from the closed road using alternate routes)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis system of Tashiro with the alternate route generation of Johnson. It would have been obvious to modify because generating alternate routes would minimize inconvenience to drivers requesting route guidance by allowing them to easily circumvent closed roads, as recognized by Johnson ([0006]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro and Miura as combined in Claims 3 and 14 above, further in view of "A simple and fast multi-class piecewise linear pattern classifier" (2006), hereinafter "Kostin".

Regarding Claims 4 and 15, Tashiro and Miura in combination disclose all of the limitations of Claims 3 and 14, as discussed above.
Tashiro does not teach wherein the bound is a first result to a first function if the expectation ratio is greater than zero, and the bound is a second result to a second function if the expectation ratio is zero.
Applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for calculating a bound as shown by Tashiro. Using a piecewise function 

Kostin teaches wherein the bound is a first result to a first function if the expectation ratio is greater than zero, and the bound is a second result to a second function if the expectation ratio is zero. (equation 1 and figure 1 (pg. 1951), wherein sets of data are bound to different functions based on if they are positive (greater than zero) or negative (less than zero))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis of Tashiro and the expectation ratio calculation of Miura with the piecewise boundary definition and calculation of Kostin. It would have been obvious to modify because using piecewise boundaries to classify the recommended to taken ratio of road segments would be simpler and more suited for real-time systems and portable devices, as recognized by Kostin (first page, column 2, paragraph 3). In addition, because both Tashiro and Kostin are directed to the calculation of boundaries, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted Tashiro’s threshold Th with Kostin’s piecewise boundaries to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667